MEMORANDUM DECISION
                                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                                           Jul 31 2018, 9:29 am

this Memorandum Decision shall not be                                                  CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Juan Duarte-Lopez                                        Curtis T. Hill, Jr.
Miami Correctional Facility                              Attorney General of Indiana
Bunker Hill, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Juan Duarte-Lopez,                                       July 31, 2018
Appellant-Defendant/Cross-Appellee,                      Court of Appeals Case No.
                                                         20A04-1712-CR-2897
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Plaintiff/Cross-Appellant                       Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-0808-FA-38



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1712-CR-2897 | July 31, 2018              Page 1 of 3
                                             Case Summary
[1]   Juan Duarte-Lopez, pro se, appeals the trial court’s denial of his petition for

      sentence modification. The State cross-appeals, arguing that Lopez failed to file

      a timely notice of appeal and thus forfeited the right to appeal. We agree with

      the State and therefore dismiss.


                                  Facts and Procedural History
[2]   On July 15, 2009, Lopez pled guilty via plea agreement to class A felony

      dealing in cocaine. On August 11, 2009, the trial court accepted Lopez’s plea

      and sentenced him to thirty-two years executed.


[3]   On September 19, 2017, Lopez filed a pro se petition for sentence modification.

      On October 9, 2017, the trial court denied the motion but ordered the

      Department of Correction (“DOC”) to file a progress report and noted that it

      might reconsider its initial denial. On October 30, 2017, the trial court

      reaffirmed its initial denial of Lopez’s motion after reviewing the DOC progress

      report, and the judgment was noted in the chronological case summary

      (“CCS”) that same day. On November 3, 2017, Lopez filed a motion to

      reconsider, which the trial court denied on November 27. Lopez filed his

      notice of appeal on December 4, 2017.


                                     Discussion and Decision
[4]   Lopez brings this appeal pro se, and we note that “pro se litigants are held to

      the same legal standards as licensed attorneys.” Basic v. Amouri, 58 N.E.3d 980,

      Court of Appeals of Indiana | Memorandum Decision 20A04-1712-CR-2897 | July 31, 2018   Page 2 of 3
      983 (Ind. Ct. App. 2016). On cross-appeal, the State raises an issue that we find

      dispositive: whether Lopez timely filed his notice of appeal. “A party initiates

      an appeal by conventionally filing a Notice of Appeal with the Clerk [of the

      Indiana Supreme Court, Court of Appeals and Tax Court] within thirty (30)

      days after the entry of a Final Judgment is noted in the Chronological Case

      Summary.” Ind. Appellate Rule 9(A)(1). “Unless the Notice of Appeal is

      timely filed, the right to appeal shall be forfeited except as provided by [Post-

      Conviction Rule] 2[,]” which does not apply here. Ind. Appellate Rule 9(A)(5).


[5]   Here, Lopez filed the petition for sentence modification on September 19, 2017.

      The trial court denied this motion on October 9, 2017, and later reaffirmed its

      denial on October 30. The denial was noted in the CCS that same day.

      Assuming arguendo that October 30 was the date of the final judgment, Lopez

      did not file his notice of appeal until Monday, December 4, 2017, five days past

      the deadline imposed by the Indiana Appellate Rules. 1 Thus, Lopez forfeited

      his right to appeal the final judgment.2 Accordingly, we dismiss the appeal.


[6]   Dismissed.


      Bailey, J., and Brown, J., concur.




      1
       “[A] motion to reconsider does not toll the time period within which an appellant must file a notice of
      appeal.” Citizens Indus. Grp. v. Heartland Gas Pipeline, LLC, 856 N.E.2d 734, 737 (Ind. Ct. App. 2006), trans.
      denied (2007).
      2
       Upon forfeiture, the right to appeal may be restored if extraordinarily compelling reasons are present. In re
      Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014). Lopez offers no such reasons in his reply brief.

      Court of Appeals of Indiana | Memorandum Decision 20A04-1712-CR-2897 | July 31, 2018                 Page 3 of 3